   Case 3:21-cv-01172-FAB Document 4-1 Filed 04/21/21 Page 1 of 4




                                                   21-CV-1172 FAB




                                         MARIA ANTONGIORGI-JORDAN, ESQ.

                                                            Digitally signed by Ana E. Duran-Capella
                                                            Date: 2021.04.21 11:32:55 -04'00'
04/21/2021
Case 3:21-cv-01172-FAB Document 4-1 Filed 04/21/21 Page 2 of 4
  Case 3:21-cv-01172-FAB Document 4-1 Filed 04/21/21 Page 3 of 4




                                                   21-cv-1172 FAB




                                       MARIA ANTONGIORGI-JORDAN, ESQ.
                                                           Digitally signed by Ana E. Duran-
                                                           Capella
04/21/2021                                                 Date: 2021.04.21 11:33:22 -04'00'
Case 3:21-cv-01172-FAB Document 4-1 Filed 04/21/21 Page 4 of 4
